DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 07 March 2022 has been entered.
Disposition of claims:
	Claims 1-2, 5-7, 9, 11-12, 14-18, and 20-23 are pending.
The terminal disclaimer filed 28 March 2022 has obviated the rejection of claims 1-2, 4, 18, and 21 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action as well as the rejection of claims 1-2, 4, 18, and 21 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,923,153 B2 in view of Kambe et al. (EP 2833429 A1) (hereafter “Kambe”) and as evidenced by Nikolic et al. (“The dependence of the work function of rare earth metals on their electron structure” Microelectronics Journal, vol. 27 (1996) pp. 93-96.) (hereafter “Nikolic”) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments, see the 4th paragraph of p. 6 through the 4th paragraph of p. 8 of the reply filed 7 March 2022 regarding the rejections of claims 1-2, 9, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”) set forth in the last Office action as well as the rejections of claims 5-7 and 22-23 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”) set forth in the last Office action;  have been fully considered but they are not persuasive.
Applicant argues that Kondakov does not teach or suggest that the LiF/Al bi-layer structure of the device of Kondakov is together considered a cathode. Rather Applicant asserts that this layer structure must be considered a LiF layer that is not a cathode and an Al layer which is a cathode. Applicant argues that therefore the claims are not obvious over the cited prior art.
The determination regarding the definitions of the terms used in the claim limitations and hence if the claim limitations have been met is not determined solely by the terminology used by the cited references. Rather, the definitions of the terms used in the claim is what would be understood by one of ordinary skill in the art. A LiF/Al bi-layer stack can be equated with a cathode based on the terminology of the art. This is evidenced by the following references: paragraph [0013] and claims 9 and 16 of US 2016/0164019 A1; paragraphs [0006], [0066], and [0068] of US 2003/0035978 A1; claim 13 of US 2018/0006257; paragraph [0082] of US 2015/0167152; paragraphs [0081]-[0082] of US 2004/0245917 A1; and paragraph [0282] of US 2006/0076050 A1. Thus, one of ordinary skill in the art would recognize that a LiF/Al bi-layer can together be equated with a cathode layer. 
Therefore, for at least these reasons, the arguments are not found to be persuasive.

 Claim Interpretation
Regarding claims 5-7 and 22-23: The claims are being interpreted using a broadest reasonable interpretation. 
None of the current claims 5-7 or 22-23 provide any limitations as to the composition of the second organic semiconductor layer. Therefore, the Examiner is interpreting the claims such that the second organic semiconductor layer can have any composition so long as it is an organic semiconductor layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”).
Regarding claims 1-2, 9, 12, 14-15, 17, and 20: Kondakov discloses an organic light emitting diode comprising an anode electrode, a cathode electrode, at least one emission layer, and an electron injection layer—the electron injection layer of the organic light emitting diode of Kondakov is being equated with the instant organic semiconductor layer {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4 comprises Compound II-2, shown below, as the material of the electron injection layer.}.
[AltContent: textbox (Compound II-2 of Kondakov)]
    PNG
    media_image1.png
    386
    1211
    media_image1.png
    Greyscale


The at least on emission layer and the organic semiconductor layer are arranged between the anode electrode and the cathode electrode {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
The electron injection layer—which is being equated with the instant organic semiconductor layer—comprises the phenanthroline derivative shown below {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4 comprises Compound II-2, shown below, as the material of the electron injection layer.}.
The organic light emitting diode further comprises an electron transport layer between the emission layer and the electron injection layer—which is being equated with the instant organic semiconductor layer {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
The cathode electrode consists of a first cathode electrode layer that is LiF and a second cathode electrode layer that is aluminum {paragraphs [0243]-[0251] and Table 8a: Device Example 7-4}.
Kondakov does not teach that the organic semiconductor layer additionally comprises a substantially metallic rare earth metal dopant.
Nishita teaches that an electron donor dopant can be included in an electron injection layer of an organic light emitting diode {paragraphs [0131]-[0133]} in order to reduce the driving voltage of the organic light emitting diode {paragraph [0134]}.
Nishita teaches that the electron donor dopant can be a rare earth metal, among other options {paragraph [0131]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting diode of Kondakov by including an electron donor dopant in the electron injection layer—which is being equated with the instant organic semiconductor layer, based on the teaching of Nishita. The motivation for doing so would have been to reduce the driving voltage of the organic light emitting diode, as taught by Nishita.
Kondakov’s Compound II-2 has the structure of the instant Formula I where: L1 is a single bond; Ar1 is biphenyl; R1 through R7 are each hydrogen; n is 2.

Regarding claim 11: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov does not exemplify a device similar to the Example device 7-4 of Kondakov described above in which the cathode electrode is transparent to visible light emission.
However, Kondakov does teach that the organic light emitting diodes of Kondakov can be constructed having a cathode electrode that is transparent to visible light emission {paragraph [0164]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by constructing the device to have a cathode electrode that is transparent to visible light emission, based on the teaching of Kondakov. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic light-emitting devices, which in this case would be to provide a device that emits light through the cathode rather than the anode.

Regarding claim 16: Kondakov as modified by Nishita teaches all of the features with respect to claim 2, as outlined above.
Kondakov does not exemplify a device similar to the Example device 7-4 of Kondakov described above in which the material of the electron injection layer—which is being equated with the instant organic semiconductor layer—is a compound having the structure of the instant Formula 1 wherein Ar1 of the instant Formula 1 is phenylene.
However, Kondakov does teach a variety of phenanthroline derivatives that are suitable for being the material of the electron injection layer of the organic light emitting diodes of Kondakov, including the compounds shown below {(paragraph [0023]: The electron injection layer of the organic light emitting diode of Kondakov includes a 1,10-phenanthroline material.), (paragraph [0027]: The 1,10-phenanthroline material is exemplified by Compounds II-1 through II-20.), (p. 8; Compounds II-4, II-6, II-7, and II-8)}.

    PNG
    media_image2.png
    508
    1287
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    1292
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    773
    1290
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    923
    1280
    media_image5.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by substituting one of the compounds of Kondakov shown immediately above in place of Compound II-2 as the matrix material of the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita, based on the teaching of Kondakov. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the compounds of Kondakov shown immediately above would have been a choice from a finite number of identified, predictable solutions (the exemplified materials for the electron injection layer of Kondakov), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 18: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
An electron injection layer doped with a rare earth metal would be a mixed layer containing the materials of the mixture throughout the layer. Therefore, to form the layer, the layer must necessarily have been formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups. Thus the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita—which is being equated with the instant at least one organic semiconductor layer—is formed by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups.
Additionally, by providing the product of the organic light emitting diode of Kondakov as modified by Nishita, Kondakov as modified by Nishita must necessarily teach a method of producing said organic light emitting diode.
Therefore, Kondakov as modified by Nishita further teaches a method of manufacture an organic light emitting diode according the claim 1, comprising the steps of sequentially forming an anode electrode, at least one emission layer, at least one organic semiconductor layer, and a cathode electrode on a substrate, and forming the at least one organic semiconductor layer by co-depositing a substantially metallic rare earth metal dopant together with a first matrix compound comprising at least two phenanthrolinyl groups. 

Regarding claim 21: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov as modified by Nishita does not exemplify a device similar to the modified Example device 7-4 of Kondakov described above in which the rare earth metal dopant that is the electron donor dopant of the electron injection layer—which is being equated with the instant organic semiconductor layer—is Yb.
However, Nishita teaches that the rare earth metal that can be the electron donor dopant taught by Nishita can be Yb {paragraph [0131]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device of Kondakov by using Yb specifically as the rare earth metal that is the electron donor dopant of the electron injection layer of the organic light emitting diode of Kondakov as modified by Nishita, based on the teaching of Nishita. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Yb would have been a choice from a finite number of identified, predictable solutions (the exemplified metals that can be the electron donor dopant of Nishita), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claims 5-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522 A1) in view of Nishita et al. (US 2007/0057630 A1) (hereafter “Nishita”) as applied to claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1) (hereafter “Liao”).
Regarding claims 5-7 and 22-23: Kondakov as modified by Nishita teaches all of the features with respect to claim 1, as outlined above.
Kondakov does not teach that the organic light emitting device comprises additional organic layers forming additional stacks of layers.
Liao teaches an white light emitting organic light emitting device that comprises three organic layers, each comprising a stack of layers, between the first organic layer and the second electrode {Fig. 7 as described in paragraphs [0071]-[0072]}. 
The light is emitted from the device in the direction form the first electrode to the second electrode {Fig. 7 as well as the description of Fig. 7 in paragraphs [0071]-[0072] indicates that the light is emitted through the anode and the substrate—which is being equated with the instant second electrode}.
Each organic layer is an individual stack of organic layers {(paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims.), (paragraph [0049] describes the generalized structure of a stacked structure of the disclosure of which Fig. 7 is a specific embodiment. Elements 220.1 to 220.N are the organic EL units and N is the number of organic EL units.), (paragraph [0054]: Each organic EL unit in the stacked OLED device can be the same and can comprise a multilayer structure.)}.
Each organic layer emits a different color light, one emitting blue light—the layer nearest the anode, one emitting green light—the middle layer, and one emitting red light—the layer nearest the cathode {paragraph [0072]: Organic EL unit 220.1, organic EL unit 220.2, and organic EL unit 220.3 are being equated with the organic layers of the instant claims and emit blue light, green light, and red light, respectively.}.
Liao further teaches that the stacked configuration contains a charge generation layer between each of the organic layers {(Fig. 7 as described in paragraph [0072]: Doped connectors 230.1 and 230.2 are between the organic layers.),(p. 3, ¶ [0049]; Disposed between any two adjacent organic EL units is a doped organic connector 230.1 through 230.(N-1) where N is the number of organic EL units, which are being equated with the organic layers of the claims.), (paragraph [0050]; Electrons and holes are generated in, and separated from, each of the doped organic connectors.),(p. 4, ¶ [0059]; The doped organic connectors provide for efficient electron and hole injection into adjacent organic EL units.)}. 
The charge generation layer can contain both a p-type doped organic layer and an n-type doped organic layer, where the n-type doped organic layer is preferably oriented toward the anode {paragraph [0059]}. The p-type doped organic layer can be equated with a p-type charge generation layer, because the p-type doped organic layer is described {paragraphs [0064]-[0065]} as comprising similar materials to the p-type charge generation layer of the published instant specification {paragraph [0220]}.
The white light emitting organic light emitting device is comprised in a display panel of a display device {(paragraph [0073]: The white light emitting organic light emitting device is comprised in a full color display.), (paragraph [0074: Figs. 8 and 9 describe an example display device comprising the white light emitting organic light emitting devices where the white light emitting organic light emitting devices are arranged in a panel.)}.
Liao sought to provide an organic light emitting device with improved brightness through implementation of a stacked configuration {p. 5, ¶ [0070]}. A stacked organic light emitting device using Liao’s configuration further has high luminance efficiency, increased lifetime, easy color adjustment, decreased driving voltage, and provides a stacked OLED with decreased optical absorption {p. 1, paragraphs [0009]-[0013]}. The stacked structure allows for white light generation at improved efficiency and operational lifetime {paragraph [0072]}.
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the organic light emitting diode of Kondakov by stacking two duplicate organic layer stacks (the organic EL elements of Liao) over the organic layer stack of Kondakov described above using the configuration of Liao where one organic layer emits blue light, one organic layer emits green light, and one organic layer emits red light, as taught by Liao. The motivation for doing so would have been to provide a device comprising a white light emitting organic light emitting device with improved brightness through implementation of a stacked configuration, as well as to provide a whit light emitting organic light emitting device with high efficiency, and increased operational lifetime, easy color adjustment, decreased driving voltage, decreased optical absorption as a result of the stacked configuration, as taught by Liao.
Furthermore, the selection of a charge generation layer comprising both a p-doped layer and an n-doped layer would have been a choice from a finite number of identified, predictable solutions (the different types of charge generation layer taught by Liao), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum layer structures to be used to make an organic light-emitting device.
As described above, each organic layer is a duplicate. Therefore each organic layer comprises the same stack of layers described by Kondakov, including the electron injection layer of Kondakov, which is being equated with the instant organic semiconductor layer.
In the resultant device, there would be a p-type charge generation layer oriented toward the cathode and an n-type charge generation layer oriented toward the anode between each organic layer stack.
In the resultant device, the organic layer stack that is the nearest to the anode of the three organic layer stacks would comprise an electron injection layer and an emission layer. The emission layer can be equated with the instant first emission layer of the current claim 1 and the electron injection layer can be equated with the instant organic semiconductor layer of the current claim 1. 
The organic layer stack that is the nearest to the cathode would comprise an emission layer that can be equated with the instant second emission layer of the current claims 5-7 and 22-23.
Between the organic layer stack that is nearest the cathode and the middle organic layer stack would be located a bilayer charge generation layer consisting of a p-type charge generation layer oriented toward the cathode and an n-type charge generation layer oriented toward the anode. This n-type charge generation layer can be equated with the instant second organic semiconductor layer. 
The Examiner notes that none of the current claims 5-7 or 22-23 provide any limitations as to the composition of the second organic semiconductor layer. Therefore, the Examiner is interpreting the claims such that the second organic semiconductor layer can have any composition so long as it is an organic semiconductor layer. The n-type charge generation layer that is being equated with the instant second organic semiconductor layer must pass charges through the layer and is thus an organic semiconductor layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786